Status of Claims
Claims 1, 3 – 4, 6 – 7, 9 – 25, 27, 29 – 38, & 53 – 54 were previously pending and subject to a non-final office action mailed 05/17/2021. No claims were amended or cancelled in a reply filed 08/11/2021. Claims 1, 3 – 4, 6 – 7, 9 – 25, 27, 29 – 38, & 53 – 54 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/11/2021 concerning the previous rejection under 35 USC 101 have been fully considered but they are not persuasive.

Applicant initially argues, on pp. 14 – 15, with respect to the previous rejection under 35 USC 101, that “the Examiner has failed to establish the broadest reasonable interpretation of the claim as a whole as required by M.P.E.P. 2106(II) since it explicitly excludes the structural elements of the terminal and the various specific servers.”

Examiner respectfully disagrees, as the 101 rejection in the non-final office action mailed 05/17/2021, on pg. 9, explicitly states: “There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology.” Moreover, pg. 8 analyzed the servers as follows: “the additional computer-related elements of “first terminal,” “transportation call server,” and “payment agent server” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible.” Therefore, the claims have been analyzed as a whole, and have found to be ineligible under 35 USC 101 nonetheless.



Examiner respectfully disagrees, and notes that the office action has complied with the requirements in the evaluation of whether a claim is eligible, as explained in MPEP § 2106.07(a)(I.): “A subject matter eligibility rejection should point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception. The rejection must explain why those claim limitations set forth or describe a judicial exception (e.g., a law of nature)…. When the examiner has determined the claim recites an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and explain why it falls within one of the groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) enumerated in MPEP § 2106.04(a)(2).” For example, the non-final office action mailed 05/17/2021, pg. 8, after identifying the limitations which recite an abstract idea, stated: “but for the “first terminal,” “transportation call server,” and “payment agent server” language, the functions in the context of this claim encompasses a human manually requesting a ride, receiving a confirmation from a human dispatcher, and submitting a payment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Examiner further notes that Certain Methods of Organizing Human Activity includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) – and that the instant invention is clearly at minimum a business relation, and is quite exemplary of a commercial interaction. Because performing a payment transaction in order to book a reservation for a user is a commercial interaction, the claim recites an abstract idea.



Examiner respectfully disagrees, as the server functions amount to merely generating data (e.g., “a vehicle assignment message,” “call request information,” and “a second settlement request”), sending and receiving data (which is mere extra-solution activity that is appended to the judicial exception), and processing data (e.g., “process the payment”), which is a part of the recited judicial exception. Examiner further notes that the recited judicial exception is not integrated into a practical application because the computing components are recited at a high level of generality and perform generic functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional element of “vehicle” is recited at a high level of generality and merely limits the field of use to the transportation reservations field. The functions of “receiving the transportation call request,” “transmit the vehicle assignment message,” “transmitting a transportation call request,” “receiving a vehicle assignment message,” “the actual fare information is generated according to a service operation of the assigned vehicle,” and “transmitting a first settlement request” are mere extra-solution activity that is appended to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Applicant next argues, on pp. 18 – 19, that “the Examiner's citation to M.P.E.P. 2106.05(f) is misplaced. Each of the “apply it” cases involve application of an abstract idea on “a computer,” not a system involving at least two terminals and three additional specialized servers that is more akin to the additional elements identified in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 119 USPQ2d 1236 (Fed. Cir. 2016), wherein the Federal Circuit concluded that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non- 

Examiner respectfully disagrees, because the claims of BASCOM were found to present a specific, discrete implementation of the abstract idea. In particular, because of the ordered combination elements, the claims in BASCOM were considered to improve the functionality of the computer, and thus amounted to significantly more under step two of the Alice analysis. Contrary to BASCOM, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve any other technology/technical field. The claims merely instruct the practitioner to implement the judicial exception using generic computing devices as a tool (i.e., “to “apply” it), as opposed to providing an improvement to a computing device or any other technology. Examiner also notes that the 101 rejection in the non-final office action mailed 05/17/2021, on pg. 9, states: “There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology.” Therefore, the generic computing elements were analyzed as a whole, and were not found to have a non- conventional or non-generic arrangement that amounts to significantly more than the recited judicial exception.

Applicant next argues, on pp. 19 – 20, that “the invention provides a technical solution (the generation of first and second settlement requests sent to different servers) to address the technical problem of ride share users who lack payment tools (children, aged, etc),” as detailed by the instant specification ([0104]): “since the user A (the payer) performs the online payment through the user terminal 100 before the passenger boards the vehicle, even if the user A (the payer) is not identical to an actual passenger, payment of transportation fare can be performed. For example, a passenger who does not have a payment means, e.g., a child, an elderly person, a disabled person, or the like, may use a vehicle more conveniently because a parent or a guardian may be a payer and perform settlement on-line in advance using the exemplary transportation call 

Examiner respectfully disagrees. For example, from Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In the instant claims, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., processing a transaction for a ride request). The instant claims are directed more towards an improvement of the judicial exception itself (e.g., allowing a user to pay for another user, or to pay in advance), rather to an improvement in the functionality of a computing device or any other technology. Therefore, the claims recite a judicial exception while the additional elements fail to amount to significantly more.

Applicant's arguments filed 08/11/2021 concerning the previous rejection under 35 USC 103 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 103, Applicant argues, on pg. 22, that “claim 1 further recites “wherein transmitting the call request to the transportation call server is performed after transmitting the first settlement request to the payment agent server”, such that the first settlement request comprising a request for prepayment of a pre-estimated fare or a request for provisional approval of the pre-estimated fare must be transmitted before the call request for transportation, which cannot be done in the system of Buckman.”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Magazinik – not Buckman – is cited as disclosing the limitation “wherein transmitting the call request to the transportation call server is performed after transmitting the first settlement request to the payment agent server. For example, Magazinik, in [0056], discloses that when the passenger opens the app to request a ride, “passenger account data 316,” is received by the server containing payment information for the ride (i.e., a settlement request), and “the passenger may then request a ride.” In other words, payment information representing a settlement request is received before the user issues a call request.

Applicant next argues, on pp. 23, that “one of ordinary skill in the art recognizes the difference between account data, that merely describes a payment tool, and a request for settlement, which is an actual authorized use of the payment tool. No settlement request is ever sent prior to a call request in Magazinik, only account data.”

Examiner respectfully disagrees – and in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an actual authorized use of the payment tool”) is not recited in the rejected claims).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant next argues, on pp. 23, that “the Examiner’s interpretation of the combination ignores the timing aspects of Buckman and improperly picks and chooses “from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to 

Examiner respectfully disagrees, and notes that the timing elements are disclosed by the primary cited reference – Magazinik (as explained above) – and therefore finds this argument unpersuasive.

Regarding Applicant’s arguments related to the teachings of Novak on pp. 23 – 24, Examiner respectfully refers Applicant to the non-final office action mailed 05/17/2021, on pp. 4 – 5, where this argument is addressed in full.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on pp. 23 – 24, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant next argues, on pp. 24, that “the asserted art fails to teach use of both an estimated/pre-paid fare of a first settlement request and an actual fare of a second settlement request.”

Examiner respectfully disagrees. For example, before a ride, as disclosed in Magazinik, in [0014], the user may specify a method of payment to be used for the ride. As per [0024], [0048], & [0056], when the passenger opens the app to request a ride, “passenger account data 316,” containing payment information for the ride (i.e., a settlement request under the broadest reasonable interpretation), is received and compared by the server. The payment information is used, as per [0059], to facilitate payment by server 302. To the extent to which Magazinik does not appear to explicitly 

As per the function: “a second settlement request including the actual fare information and to transmit the second settlement request to a card issuer server for settlement of the payment of the transportation fare,” to the extent to which Magazinik does not appear to explicitly disclose this step, Novak does. For example, Novak, in [0044], teaches wherein “transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial institutions (e.g., banks, credit card companies, etc.) to charge an account associated with the requesting device 170 (e.g., the user's account)” (i.e., an actual fare of a second settlement request). As per Fig. 1 & [0020], system 100, which includes transaction component 160, is implemented as a server. Thus, the server of Novak sends a distinct, second settlement request to a credit card issuer server for financial processing - which is separate from the first settlement request which as transmitted from the passenger terminal to transportation server as disclosed by Magazinik. Therefore, the combination of cited references teaches all recited claim limitations – resulting in a maintained 103 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 4, 6 – 7, 9 – 25, 27, 29 – 38, & 53 – 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, in Claim 1: “generate a transportation call request and a first settlement request for a first settlement of a payment of a transportation fare,” “in Claim 25: “transmitting a transportation call request… and a first settlement request for a first settlement of a payment of a transportation fare,” “receiving a vehicle assignment message,” “the vehicle assignment message indicating a vehicle has been assigned is generated …and transmitted,” “processes a payment of a transportation fare using an actual fare information and the first settlement request,” “the actual fare information is generated according to a service operation of the assigned vehicle,” “transmitting the call request… is performed after transmitting the first settlement request,” “receiving a call request information,” “generating an acceptance message,” “transmitting the acceptance message,” “generates a second settlement request including the actual fare information and transmits the second settlement request,” “payment of transportation fare to be automatically processed,” and “comparing the user identification information with the stored automatic payment information to perform the automatic payment process in response to receiving the first settlement request.”

	2A Prong 1: The limitations in Claim 1: “generate a transportation call request and a first settlement request for a first settlement of a payment of a transportation fare,” “in response to receiving the transportation call request… generate a vehicle assignment message,” “transmit the vehicle assignment message,” “process the Claim 25: “transmitting a transportation call request… and a first settlement request for a first settlement of a payment of a transportation fare,” “receiving a vehicle assignment message,” “the vehicle assignment message indicating a vehicle has been assigned is generated …and transmitted,” “processes a payment of a transportation fare using an actual fare information and the first settlement request,” “the actual fare information is generated according to a service operation of the assigned vehicle,” “transmitting the call request… is performed after transmitting the first settlement request,” “receiving a call request information,” “generating an acceptance message,” “transmitting the acceptance message,” “generates a second settlement request including the actual fare information and transmits the second settlement request,” “payment of transportation fare to be automatically processed,” and “comparing the user identification information with the stored automatic payment information to perform the automatic payment process in response to receiving the first settlement request,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components. That is, other than reciting “first terminal,” “transportation call server,” “card issuer server,” and “payment agent server” configured to implement the functions, nothing in the claim element precludes the step from practically being performed in a commercial interaction (including sales activities or behaviors; business relations). For example, but for the “first terminal,” “transportation call server,” and “payment agent server” language, the functions in the context of this 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “first terminal,” “second terminal,” “transportation call server,” “card issuer server,” and “payment agent server” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional element of “vehicle” is recited at a high level of generality and merely limits the field of use to the transportation reservations field. The functions of “transmit the vehicle assignment message,” “transmitting the call request,” “transmitting the first settlement request,” “receive a call request information,” “transmit the acceptance message,” “transmit the second settlement request,” “store an automatic payment information,” and “receiving the first settlement request” are mere extra-solution activity that is appended to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “first terminal,” “transportation call server,” and “card issuer server,” “payment agent server” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the additional element of “vehicle” is recited at a high level of generality and merely limits the field of use to the transportation reservations field. The extra-solution activity of “transmit the vehicle assignment message,” “transmitting the call request,” 

Furthermore, dependent claims 3 – 4, 6 – 7, 9 – 24, 27, 29 – 38, & 53 – 54 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “second terminal,” “transportation call server,” “card issuer server,” “first terminal,” and “payment agent server” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “area,” “departure location,” “destination location,” “driver,” and “vehicle” in dependent claims are recited at a high level of generality and merely limits the field of use to the transportation reservations field. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3 – 4, 6 – 7, 9 – 12, 17 – 18, 20, 25, 27, 29 – 32, & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik et al. (US 20170052034 A1), in view of Buckman et al. (US 20150199664 A1), in view of Novak et al. (US 20130246207 A1).

As per claim 1, Magazinik discloses a transportation call service system comprising:

• a first terminal configured to generate a transportation call request and a first settlement request for a first settlement of a payment of a transportation fare (See [0014] – [0015], noting passenger mobile device 104, used by a user to request a ride from the taxi service (i.e., call request). Before the ride, the user may specify a method of payment to be used for the ride as per [0014], and as per [0024], [0048], & [0056], when the passenger opens the app to request a ride, “passenger account data 316,” containing payment information for the ride, which is interpreted as a settlement request, is received and compared by the server. The payment information is used, as per [0059], to facilitate payment by server 302.);

• a transportation call server configured, in response to receiving the transportation call request from the first terminal, to generate a vehicle assignment message indicating the a vehicle that has been assigned and to transmit the vehicle assignment message to the first terminal (See [0017] & [0057], noting that “Once the request has been accepted by a driver, the backend server 302 notifies the passenger that a driver has accepted his request.”);

• a payment agent server configured to process the payment of the transportation fare using an actual fare information and the first settlement request, wherein the actual fare information is generated according to a service operation of the assigned vehicle (See [0059], noting that the server “may facilitate payment of the fare for the trip using payment information stored in passenger account data 316.” As per [0039], the fare is calculated according to the route, and as per [0065], the fare is calculated using “current passenger request data,” which, as per [0050], comprises “the time the request was made,… the desired pick-up location, the desired pick-up time,…the actual pick-up time, the desired destination location of the passenger (which the passenger may or may not provide at the time the request is made), the type of vehicle requested” i.e., a service operation of the assigned vehicle determined the fare. As per [0021] – [0026], the application and system may use one or more backend servers to perform the functions 

Regarding the following limitations, Magazinik does not explicitly disclose, however Buckman does:

	• wherein the first settlement request comprises a request for prepayment of a pre- estimated fare (See at least [0027] – [0030] & Figs. 5A, noting that a user can perform “prepaying for the route,” which involves a request for pre-authorization of an estimated fare for the journey.) or a request for provisional approval of the pre-estimated fare.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Buckman in the invention of Magazinik / Novak / Buckman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Buckman to the invention of Magazinik / Novak would predictably and advantageously “facilitate route planning… so that the user can pay for access to transportation services,” as evidenced by Buckman ([0018]).

Examiner’s note: Buckman additionally teaches the optional limitation:

	• wherein the first settlement request comprises… a request for provisional approval of a pre- estimated fare (See at least [0029], noting that a “server 106 generates and sends to each transportation service provider 104 preauthorization requests using the user's PAN or a token that maps to the PAN and the amount of the selected fare. In step 518, each transportation service provider 104 receives the preauthorization request.” In other words, the first settlement request, received by each 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “mobile device 104” of Magazinik for the “server 106” of Buckman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Buckman to the invention of Magazinik would predictably and advantageously “determine whether or not to allow the user of device 102 to access a given service,” as evidenced by Buckman ([0020]).

Magazinik, modified by Buckman, further discloses:

	• wherein transmitting the call request to the transportation call server is performed after transmitting the first settlement request to the payment agent server (See [0056], noting that when the passenger opens the app to request a ride, “passenger account data 316,” is received by the server containing payment information for the ride (i.e., a settlement request). Subsequently, “the passenger may then request a ride” i.e., payment information representing a settlement request is received before the call request.), and 

	• further comprising a second terminal configured to receive a call request information from the transportation call server, to generate an acceptance message indicating that the transportation call request is accepted, and to transmit the acceptance message to the transportation call server, wherein the call request information is generated by the transportation call server based on the transportation call request (See [0055] - [0057], noting driver mobile device 108, and that “once the request has been accepted by a driver, the backend server 302 notifies the passenger that a driver has accepted his request and provides any suitable information associated 

Regarding the following limitation, Magazinik does not appear to explicitly disclose, however Novak does:
	
	• wherein the payment agent server is further configured to generate a second settlement request including the actual fare information and to transmit the second settlement request to a card issuer server for settlement of the payment of the transportation fare (See [0044], noting that “transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial institutions (e.g., banks, credit card companies, etc.) to charge an account associated with the requesting device 170 (e.g., the user's account).” As per Fig. 1 & [0020], system 100, which includes transaction component 160, is implemented as a server. Thus, the server sends the settlement request to the credit card issuer for financial processing. Examiner’s note: This settlement request, generated by the server, is in addition to the first settlement request generated by the “first terminal” above, and is therefore interpreted as a “second settlement request.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman would predictably and advantageously “dynamically implement more effective pricing decisions for the service based on current supply and demand conditions for the service,” as evidenced by Novak ([0019]).

Magazinik further discloses:

Examiner’s note: The limitation “to allow the payment of the transportation fare to be automatically processed in an automatic payment process” is given little to no patentable weight, as the claimed method is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).), 

• wherein the first settlement request further comprises a user identification information, the payment agent server comparing the user identification information with the stored automatic payment information to perform the automatic payment process in response to receiving the first settlement request (See [0014], noting that before the ride, the user may specify a method of payment to be used for the ride, and as per [0024], [0048], & [0056], when the passenger opens the app to request a ride, “passenger account data 316,” containing payment information for the ride (i.e., settlement request), is received and compared by the server. The payment information is used, as per [0059], to facilitate payment by server 302.),

Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Novak does:

	• wherein the second settlement request comprises the actual fare information (See [0044], noting that “transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial institutions (e.g., banks, credit card companies, etc.) to charge an account associated with the requesting device 170 (e.g., the user's account).” The dynamically adjusted price is interpreted as actual fare information.).



As per claim 3, Magazinik / Buckman / Novak discloses the limitations of claim 1. Magazinik further discloses:

• wherein the transportation call server transmits the vehicle assignment message to the first terminal in response to receiving the acceptance message from the second terminal ([0017] & [0057], the server relays an assignment message to the passenger device 104 after the driver has accepted.).

As per claim 4, Magazinik / Buckman / Novak discloses the limitations of claim 1. Magazinik further discloses:

• wherein the first terminal is further configured to transmit the transportation call request to the transportation call server and the first settlement request to the payment agent server (See [0014] – [0015], noting passenger mobile device 104, used by a user to request a ride from the taxi service (i.e., call request) from the server. Before the ride, the user may specify a method of payment to be used for the ride as per [0014], and as per [0024] & [0056], when the passenger opens the app to request a ride, “passenger account data 316,” containing payment information for the ride (i.e., settlement request), is received and compared by the server. The payment information is used, as per [0059], to facilitate payment by server 302. As per [0021] – [0022], the application and 

As per claim 6, Magazinik / Buckman / Novak discloses the limitations of claim 1. Regarding the following limitations, Magazinik discloses wherein:

	• the first settlement request comprises a payment password generated by the first 3 terminal (See [0018], [0048] & [0056], noting that when the passenger opens the app, authentication information, including a password, is received by the server.).

Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Novak does:

	• the second settlement request comprises the actual fare information (See [0044], noting that “transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial institutions (e.g., banks, credit card companies, etc.) to charge an account associated with the requesting device 170 (e.g., the user's account).” The dynamically adjusted price is interpreted as actual fare information.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman / Novak would predictably and advantageously “dynamically implement more effective pricing decisions for the service based on current supply and demand conditions for the service,” as evidenced by Novak ([0019]).

As per claim 7, Magazinik / Buckman / Novak discloses the limitations of claim 6. Magazinik further discloses:

• wherein the payment agent server is further configured to store the payment password for a predetermined period of time (See at least [0014] & [0048], noting storing “passenger account data 316,” including user passwords, which, as per [0047], is “updated at any suitable intervals” i.e., the data is stored for a predetermined period of time, before it is updated with new data.).

As per claim 9, Magazinik / Buckman / Novak discloses the limitations of claim 1. Magazinik further discloses wherein:

	• the automatic payment information comprises a payment password generated by the first terminal (See [0018], [0048] & [0056], noting that when the passenger opens the app, authentication information, including a password, is received by the server from the first terminal.).

As per claim 10, Magazinik / Buckman / Novak discloses the limitations of claim 1. Regarding the following limitations, Magazinik discloses that passengers create ride requests and payment requests using a mobile device 104 in communication with a server as stated above, but does not appear to explicitly disclose, however Buckman does:

	• wherein the first settlement request comprises the request for provisional approval of a pre- estimated fare, and the second settlement request comprises a request for a formal approval of the transportation fare (See at least [0029], noting that a “server 106 generates and sends to each transportation service provider 104 preauthorization requests using the user's PAN or a token that maps to the PAN and the amount of the selected fare. In step 518, each transportation service provider 104 receives the preauthorization request and, in step 520, provides the preauthorization 

	• wherein the transportation fare is set to the actual fare when the actual fare is equal to or lower than the pre-estimated fare, and the transportation fare is set to the pre-estimated fare when the actual fare is higher than the pre-estimated fare (See [0031], noting that if the toll amount is greater than the amount requested during preauthorization, additional funds are required, and thus, when the pre-estimated amount is equal to the actual fare, no additional funds are required.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “mobile device 104” and “server” of Magazinik for the “server 106” and “transportation service provider” of Buckman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Buckman to the invention of Magazinik / Buckman / Novak would predictably and advantageously “determine whether or not to allow the user of device 102 to access a given service,” as evidenced by Buckman ([0020]).

As per claim 11, Magazinik / Buckman / Novak discloses the limitations of claim 10. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Novak does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman / Novak would predictably and advantageously provide a system and method “so that the parties can choose to order the service and provide the service, respectively, at the adjusted price,” as evidenced by Novak ([0052]).

As per claim 12, Magazinik / Buckman / Novak discloses the limitations of claim 10. Regarding the following limitation, 

• wherein the request for provisional approval comprises a payment password generated by the first terminal, Magazinik in view of Buckman discloses wherein the first settlement request comprises a request for provisional approval of a pre- estimated fare, sent by the first terminal device of the passenger as stated above, but does not explicitly discloses wherein service requests such as these include a password generated by the first terminal; however, Novak teaches this in [0029], noting that users operating the application for requesting a service log in to the service via the application 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman / Novak would predictably and advantageously enable the user to “interact with system 100 and request services,” as evidenced by Novak ([0054]).

As per claim 17, Magazinik / Buckman / Novak discloses the limitations of claim 1. Magazinik further discloses:

• wherein the transportation call request comprises information about a departure location and a destination location (See [0015], noting a ride request which includes “a pick-up location” and “destination location.”).

As per claim 18, Magazinik / Buckman / Novak discloses the limitations of claim 17. Magazinik further discloses:

• wherein the transportation call request further comprises a passenger information (See [0014] – [0015], noting that a passenger can specify passenger information such as “whether the request is for immediate pick-up or for a specified time in the future. In various embodiments, the user may specify pick-up by a vehicle that has particular merchandise available for use by the user, such as a specified type of battery charger, bottle of water or other food or beverage, umbrella, or other suitable merchandise. The user may also specify criteria for the driver, such as a minimum 

As per claim 20, Magazinik / Buckman / Novak discloses the limitations of claim 17. Magazinik further discloses:

• wherein the transportation call request further comprises option information indicating a user selection of an additional option (See [0014] – [0015], noting that a passenger can specify passenger information such as “whether the request is for immediate pick-up or for a specified time in the future. In various embodiments, the user may specify pick-up by a vehicle that has particular merchandise available for use by the user, such as a specified type of battery charger, bottle of water or other food or beverage, umbrella, or other suitable merchandise. The user may also specify criteria for the driver, such as a minimum performance rating, such that drivers having performance ratings below the minimum performance rating will not be considered during selection of the driver.”).

As per claim 25, Magazinik discloses a method of transportation call service performed by a first terminal ([0014] – [0015], noting passenger mobile device 104) in wireless communication with a transportation call server ([0041], [0044], [0049], [0055] – [0056]] server 302), a second terminal ([0010], [0012], [0018] – [0019], driver mobile device 108), and a payment agent server ([0021] – [0026] & [0041], multiple servers perform functions of the method of Magazinik), the method comprising:

• transmitting a transportation call request to the transportation call server (See [0014] – [0015], noting passenger mobile device 104, used by a user to request a ride from the taxi service (i.e., call request).);

Regarding the following limitations, Magazinik discloses “transmitting… a first settlement request for a first settlement of a payment of a transportation fare to the payment agent server” in at least [0014], noting that before a ride, the user 

	• wherein the first settlement request comprises a request for prepayment of a pre- estimated fare (See at least [0027] – [0030] & Figs. 5A, noting that a user can perform “prepaying for the route,” which involves a request for pre-authorization of an estimated fare for the journey.) or a request for provisional approval of the pre-estimated fare.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Buckman in the invention of Magazinik / Novak / Buckman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Buckman to the invention of Magazinik / Novak would predictably and advantageously “facilitate route planning… so that the user can pay for access to transportation services,” as evidenced by Buckman ([0018]).

Examiner’s note: Buckman additionally teaches the optional limitation:

	• wherein the first settlement request comprises… a request for provisional approval of a pre- estimated fare (See at least [0029], noting that a “server 106 generates and sends to each transportation service provider 104 preauthorization requests using the user's PAN or a token that maps to the PAN and the amount of the selected fare. In step 518, each transportation service provider 104 receives the 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “mobile device 104” of Magazinik for the “server 106” of Buckman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Buckman to the invention of Magazinik would predictably and advantageously “determine whether or not to allow the user of device 102 to access a given service,” as evidenced by Buckman ([0020]).

Magazinik, modified by Buckman, further discloses:

• receiving a vehicle assignment message from the transportation call server, wherein the vehicle assignment message indicating a vehicle has been assigned is generated by and transmitted from the transportation call server in response to the transportation call request (See [0017] & [0057], noting that “Once the request has been accepted by a driver, the backend server 302 notifies the passenger that a driver has accepted his request.”), 

• wherein the payment agent server processes a payment of a transportation fare using an actual fare information and the first settlement request, wherein the actual fare information is generated according to a service operation of the assigned vehicle (See [0014], noting that before the ride, the user may specify a method of payment to be used for the ride, and as per [0018], [0024], [0048], & [0056], when the passenger opens the app to request a ride, “passenger account data 316,” containing payment information for the ride (i.e., settlement request), is received and compared by the server. The payment information is used, as per [0059], to facilitate payment by server 

 • wherein transmitting the call request to the transportation call server is performed after transmitting the first settlement request to the payment agent server (See [0056], noting that when the passenger opens the app to request a ride, “passenger account data 316,” is received by the server containing payment information for the ride (i.e., a settlement request). Subsequently, “the passenger may then request a ride” i.e., payment information representing a settlement request is received before the call request.).

• and further comprising the second terminal receiving a call request information from the transportation call server, generating an acceptance message indicating that the transportation call request is accepted, and transmitting the acceptance message to the transportation call server, wherein the call request information is generated by the transportation call server based on the transportation call request (See [0055] - [0057], noting driver mobile device 108, and that “once the request has been accepted by a driver, the backend server 302 notifies the passenger that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the passenger.);

Regarding the following limitation, Magazinik does not appear to explicitly disclose, however Novak does:
	
	• wherein the payment agent server further generates a second settlement request including the actual fare information and transmits the second settlement request to a card issuer server for settlement of the payment of the transportation fare (See [0044], noting that “transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial Examiner’s note: This settlement request, generated by the server, is in addition to the first settlement request generated by the “first terminal” above, and is therefore interpreted as a “second settlement request.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman would predictably and advantageously “dynamically implement more effective pricing decisions for the service based on current supply and demand conditions for the service,” as evidenced by Novak ([0019]).

Magazinik further discloses:

• wherein the payment agent server stores an automatic payment information to allow the payment of transportation fare to be automatically processed in an automatic payment process (See [0048] & [0059], noting that stored passenger account data includes “payment information (e.g., credit card or bank account numbers and associated information)” for each user. Examiner’s note: The limitation “to allow the payment of the transportation fare to be automatically processed in an automatic payment process” is given little to no patentable weight, as the claimed method is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.)), 



Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Novak does:

	• wherein the second settlement request comprises the actual fare information (See [0044], noting that “transaction component 160 implements the dynamically adjusted price 151 at the time of the transaction and interfaces with the financial institutions (e.g., banks, credit card companies, etc.) to charge an account associated with the requesting device 170 (e.g., the user's account).” The dynamically adjusted price is interpreted as actual fare information.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman / Novak would predictably and advantageously “dynamically implement more effective pricing decisions for the service based on current supply and demand conditions for the service,” as evidenced by Novak ([0019]).

claim 27, Magazinik / Buckman / Novak discloses the limitations of claim 25. Magazinik further discloses:

• wherein the first settlement request comprises a payment password generated by the first terminal (See [0018], [0048] & [0056], noting that when the passenger opens the app, authentication information, including a password, is received by the server.).


As per claim 29, Magazinik / Buckman / Novak discloses the limitations of claim 25. Regarding the following limitations, Magazinik discloses that passengers create ride requests and payment requests using a mobile device 104 in communication with a server as stated above, but does not appear to explicitly disclose, however Buckman does:

	• wherein the first settlement request comprises the request for provisional approval of a pre- estimated fare (See at least [0029], noting that a “server 106 generates and sends to each transportation service provider 104 preauthorization requests using the user's PAN or a token that maps to the PAN and the amount of the selected fare. In step 518, each transportation service provider 104 receives the preauthorization request.” In other words, the first settlement request, received by each transportation service provider, is a preauthorization request for an amount of a fare i.e., a request for provisional approval of a pre- estimated fare.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “mobile device 104” of Magazinik for the “server 106” of Buckman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Buckman to the invention of Magazinik / Buckman / Novak would predictably and 

As per claim 30, Magazinik / Buckman / Novak discloses the limitations of claim 25. Regarding the following limitation, Magazinik discloses a pre-estimated fare in at least [0039], [0050] noting an “estimated fare” before a driver accepts a ride request, but does not explicitly disclose, however Buckman does:

	• the first settlement request comprises the request for prepayment of a pre- estimated fare  (See at least [0027] – [0030] & Figs. 5A, noting that a user can perform “prepaying for the route,” which involves a request for pre-authorization of an estimated fare for the journey.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Buckman in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Buckman to the invention of Magazinik / Buckman / Novak would predictably and advantageously “facilitate route planning… so that the user can pay for access to transportation services,” as evidenced by Buckman ([0018]).

As per claims 31 – 32, Magazinik / Buckman / Novak discloses the limitations of claims 29 – 30. Regarding the following limitation, Magazinik discloses:

	• determining the pre-estimated fare (See at least [0039], [0050] noting a determined “estimated fare” before a driver accepts a ride request).

As per claim 38, Magazinik / Buckman / Novak discloses the limitations of claim 25. Magazinik further discloses:

• wherein the transportation call request comprises information about a departure location and a destination location (See [0015], noting a ride request which includes “a pick-up location” and “destination location.”).

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Robeen (US 20150287067 A1).

As per claim 13, Magazinik / Buckman / Novak discloses the limitations of claim 1. Regarding the following limitation, Magazinik does not explicitly disclose, however Buckman does:

	• wherein the first settlement request comprises the request for prepayment of a pre- estimated fare  (See at least [0027] – [0030] & Figs. 5A, noting that a user can perform “prepaying for the route,” which involves a request for pre-authorization of an estimated fare for the journey.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Buckman in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Buckman to the invention of Magazinik / Buckman / Novak would predictably and advantageously “facilitate route planning… so that the user can pay for access to transportation services,” as evidenced by Buckman ([0018]).

Regarding the following limitations, Magazinik does not explicitly disclose, however Robeen does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Robeen in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Robeen to the invention of Magazinik / Buckman / Novak would predictably and advantageously “determine whether cardholder's 122 account 132 is in good standing and whether the purchase is covered by cardholder's 122 available credit line,” as evidenced by Robeen ([0035]).

As per claim 14, Magazinik / Buckman / Novak / Robeen discloses the limitations of claim 13. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Novak does:

	• the payment agent server is further configured to generate an additional fare notification indicating that the actual fare is higher than the pre-estimated fare and payment for a difference between the actual fare and the pre-estimated fare needs to be processed, and to transmit the additional fare notification to the second terminal when the actual fare is determined to be higher than the pre-estimated fare (See [0032] & 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Novak in the invention of Magazinik / Buckman / Novak / Robeen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Novak to the invention of Magazinik / Buckman / Novak / Robeen would predictably and advantageously provide a system and method “so that the parties can choose to order the service and provide the service, respectively, at the adjusted price,” as evidenced by Novak ([0052]).

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Salemme et al. (US 20090099971 A1).

As per claim 15, Magazinik / Buckman / Novak discloses the limitations of claim 10. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:

	• wherein the pre-estimated fare is determined according to an area of the transportation (See [0071], noting a zone based pricing process for a trip which, as per [0062], uses “predetermined taxi fare zone. For instance, a region may have fixed taxi fare zones (e.g., fixed cost for travel from zone 1 to zone 3).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

As per claim 16, Magazinik / Buckman / Novak discloses the limitations of claim 10. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:

	• wherein the pre-estimated fare is determined based on a travel distance between a departure location and a destination location (See [0018], [0070] – [0071], & [0073], noting that “the mileage based pricing process may determine retail cost of the requested trip based on an estimated or determined mileage for delivering the consumer to the requested destination.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Salemme to the invention of Magazinik / Buckman / Novak would predictably and advantageously “take into consideration that supplier services in different geographical areas may be governed by different rules (e.g. taxi zones are different in New York City are different than those in Naples, Fla.),” as evidenced by Salemme ([0062]).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Yoo et al. (US 20170193404 A1).

claim 19, Magazinik / Buckman / Novak discloses the limitations of claim 17. Regarding the following limitation, Magazinik does not appear to explicitly disclose, however Yoo does:
	
	• wherein the transportation call request further comprises message information to be sent to a driver of the vehicle (See [0023], noting that “when the rider issues a ride request, the system provides a notification to a selected driver… If the driver elects to accept the notification, the driver and the rider are connected. A connection notification is provided to the driver. In some embodiments, the driver receives information regarding the rider (e.g., an image, a specific location for pickup, an anonymized contact number, etc.).”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Yoo in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Lawrence et al. (US 20100205078 A1).

As per claim 21, Magazinik / Buckman / Novak discloses the limitations of claim 1. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Lawrence does:

	• the card issuer server is configured to transmit a settlement completion message indicating completion of the payment of the transportation fare to the first terminal (See [0074], noting “Once the transaction has settled, the issuer 28 can alert the consumer to the successful bill payment… The issuer 28 may bill the user for the 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Lawrence in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Lawrence to the invention of Magazinik / Buckman / Novak predictably and advantageously “allows for a fast and efficient method of coordinating bill payments and accounts receivable data,” as evidenced by Lawrence ([0062]).

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Sahgal et al. (US 20160321623 A1).

As per claim 22, Magazinik / Buckman / Novak discloses the limitations of claim 1. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Sahgal does:

	• the payment agent server is further configured to transmit a payment agent fee information to the card issuer server for settlement of a payment agent fee (See [0052] & Fig. 5, noting transmitting “transaction information, including transaction amount, and surcharge amount information to the ATM network 104 (illustrated as 522)… The ATM network 104 transmits a debit request for the transaction amount and surcharge amount to the payment card network 106 (illustrated as 524), which transmits the debit request to the issuer 108 of the transacted ATM card (illustrated as 526).”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Sahgal in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, . 

Claim 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman, in further view of Littrell (US 20100161393 A1).

As per claim 23, Magazinik / Buckman discloses the limitations of claim 1. Magazinik further discloses:

	• a fare determination module generating an actual fare (See at least [0053], noting a generated “total fare.” Also see [0028] – [0030], noting a software module which runs on passenger and driver mobile devices.).

Regarding the following limitations, Magazinik does not appear to explicitly disclose sending the generated actual fare to the server, however Littrell does:
	
	• transmitting the actual fare to the payment agent server (See at least Fig. 1, [0023], noting the network communication pathway between delivery point 104 and server 102. Also see [0036] & [0041], noting that “energy delivery point 104 determines a transaction amount based on the amount of energy delivered and transmits the transaction amount to server system 102. … The transaction amount is determined based on an energy cost that is based on an actual amount of energy delivered to electric vehicle 110 at energy delivery point 104, and a parking cost. The parking cost may be based on an amount of time electric vehicle 110 is parked in the parking space and/or on a type of parking space occupied by electric vehicle 110.” Thus, a total computer fare is transmitted to a server.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Littrell in the invention of Magazinik / Buckman, since the claimed invention is merely a combination of old elements, and in 

As per claim 24, Magazinik / Buckman / Novak / Littrell discloses the limitations of claim 23. Regarding the following limitation, 

	• a meter unit generating the actual fare, Magazinik discloses, in at least [0053] and a stated above, “a fare determination module generating an actual fare,” but does not appear to explicitly disclose a meter unit. However, Littrell teaches a metering unit in at least [0032] & [0036].

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “metering unit” of Littrell for the “fare determination module” of Magazinik / Buckman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding the following limitation, Magazinik does not appear to explicitly disclose, however Littrell does:
	
	• a communication unit receiving the actual fare from the meter unit and transmitting the actual fare to the payment agent server (See at least Fig. 2 & [0029], noting the network communication pathway between meter unit 232, “network communication module 220,” and server 102 via the Internet. Also see [0036] & [0041], noting that “energy delivery point 104 determines a transaction amount based on the amount of energy delivered and transmits the transaction amount to server system 102. … The transaction amount is determined based on an energy cost that is based on an actual amount of energy delivered to electric vehicle 110 at energy delivery point 104, and a parking cost. The parking cost may be based on an amount of time electric 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Littrell in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 33 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in view of Salemme et al. (US 20090099971 A1).

As per claims 33 & 35, Magazinik / Buckman / Novak discloses the limitations of claims 31 & 32. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:

	• wherein the pre-estimated fare is determined according to an area of the transportation (See [0071], noting a zone based pricing process for a trip which, as per [0062], uses “predetermined taxi fare zone. For instance, a region may have fixed taxi fare zones (e.g., fixed cost for travel from zone 1 to zone 3).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Salemme to the invention of Magazinik / Buckman / Novak would predictably and advantageously “take into consideration that supplier services in different geographical 

As per claims 34 & 36, Magazinik / Buckman / Novak discloses the limitations of claims 31 & 32. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:

	• wherein the pre-estimated fare is determined based on a travel distance between a departure location and a destination location (See [0018], [0070] – [0071], & [0073], noting that “the mileage based pricing process may determine retail cost of the requested trip based on an estimated or determined mileage for delivering the consumer to the requested destination.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Salemme to the invention of Magazinik / Buckman / Novak would predictably and advantageously “take into consideration that supplier services in different geographical areas may be governed by different rules (e.g. taxi zones are different in New York City are different than those in Naples, Fla.),” as evidenced by Salemme ([0062]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak, in further view of Lawrence et al. (US 20100205078 A1).

As per claim 37, Magazinik / Buckman / Novak discloses the limitations of claim 27. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Lawrence does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Lawrence in the invention of Magazinik / Buckman / Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Lawrence to the invention of Magazinik / Buckman / Novak predictably and advantageously “allows for a fast and efficient method of coordinating bill payments and accounts receivable data,” as evidenced by Lawrence ([0062]).

Claims 53 – 54 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik / Buckman / Novak / Robeen, in further view of Salemme et al. (US 20090099971 A1).

As per claim 53, Magazinik / Buckman / Novak / Robeen discloses the limitations of claim 13. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:

	• wherein the pre-estimated fare is determined according to an area of the transportation (See [0071], noting a zone based pricing process for a trip which, as per [0062], uses “predetermined taxi fare zone. For instance, a region may have fixed taxi fare zones (e.g., fixed cost for travel from zone 1 to zone 3).”



As per claim 54, Magazinik / Buckman / Novak / Robeen discloses the limitations of claim 13. Regarding the following limitations, Magazinik does not appear to explicitly disclose, however Salemme does:

	• wherein the pre-estimated fare is determined based on a travel distance between a departure location and a destination location (See [0018], [0070] – [0071], & [0073], noting that “the mileage based pricing process may determine retail cost of the requested trip based on an estimated or determined mileage for delivering the consumer to the requested destination.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salemme in the invention of Magazinik / Buckman / Novak / Robeen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Salemme to the invention of Magazinik / Buckman / Novak / Robeen would predictably and advantageously “take into consideration that supplier services in different geographical areas may be governed by different rules (e.g. taxi zones are .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                             
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628